Citation Nr: 0519971	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971, followed by many years in the Air Force Reserves.  He 
died in April 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for cause of the 
veteran's death.  

In May 2005, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the appellant submitted additional evidence 
along with a statement that waived the right to initial 
consideration of the evidence by the agency of original 
jurisdiction.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The veteran died of cardiac arrest in April 1993.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  There is no evidence of a heart disorder in service or 
within one year of separation from active duty service, and 
there is no competent evidence that relates his cardiac 
arrest to service.


CONCLUSION OF LAW

A disability incurred or aggravated in service did not cause 
or contribute to the cause of the veteran's death. 38 
U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2004); 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004). VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete. 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and provide notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In a November 2001 letter, VA 
provided the appellant notice regarding such matters with 
respect to her claim of entitlement to service connection for 
the cause of the veteran's death.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The appellant 
submitted private medical records, a medical opinion, and a 
copy of the veteran's death certificate.  There is no 
indication that any pertinent and available evidence was not 
received.  In addition, the appellant testified during a 
videoconference hearing and a transcript of that hearing is 
of record.  

The appellant was asked in the November 2001 VCAA letter to 
advise VA if there was any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  In addition, in the November 2001 
letter and November 2002 statement of the case, VA advised 
the appellant what evidence VA had requested, what evidence 
VA had received, which evidence she was responsible for 
obtaining, and what evidence was needed.  Although she was 
not explicitly told to submit all evidence in her possession, 
she was informed that she could submit evidence and was asked 
to notify the RO if she had no additional evidence to submit.  
By doing so, there was an inferred request to submit evidence 
in her possession.  Through the actions described above, VA 
fulfilled its duty to assist the appellant in obtaining 
evidence to support her claim.

VCAA notice that substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice) 
was provided prior to the initial rating decision.  
Furthermore, additional information contained in the 
statement of the case supplemented the notice contained in 
the November 2001 letter.  Since the appellant was afforded 
an extended opportunity to submit additional information and 
evidence in support of her claim following each form of 
correspondence, there was no prejudice to the appellant in 
the timing of the notice.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II. Background

Service medical records generated from the veteran's active 
duty from October 1967 to August 1971 do not contain 
complaints, findings, or diagnoses related to a heart 
disorder or bladder cancer.  His Reserve records include 
reports of medical history dated in May 1981 and April 1982 
indicate that the veteran reported that he had or has been 
having pain or pressure in his chest.  An April 1982 
electrocardiograph report notes rule out myocardial ischemia 
and the April 1982 examination reports shows that the EKG 
findings were normal.  All subsequent examination and medical 
history reports are negative for complaints or findings of a 
heart problem.

Private medical records from St. Joseph's hospital show that 
the veteran was diagnosed with a bladder tumor in March 1990.  
The tumor was surgically removed in June 1990.  Subsequently, 
the veteran underwent cystoscopic studies in November 1990 
and June 1991 to rule out bladder tumors.  The post-operative 
diagnoses indicated that there were no recurrences of a 
tumor.

In April 1993, the veteran arrived at St. Joseph's Hospital 
by ambulance.  The report indicates that he had been doing 
some manual labor - working on clearing some land - when he 
complained of chest pain, shortness of breath, nausea, and 
sweatiness.  He apparently got in his car to drive himself to 
the hospital.  It was reported that the car went off the road 
en route to the hospital and witnesses on the scene indicated 
that he was found unconscious and not breathing behind the 
wheel of his car after the accident.  A bystander performed 
CPR, and emergency medical services arrived at the scene and 
transported the veteran to the hospital where he was 
pronounced dead on arrival due to sudden cardiac death.  

The death certificate shows that the immediate cause of the 
veteran's death was cardiac arrest.  No contributory 
illnesses were listed.

The appellant testified during a videoconference hearing in 
May 2005.  She stated that after the veteran was diagnosed 
with bladder cancer in 1990, a physician opined that the 
tumor and type of cancer he had was directly related to Agent 
Orange, since that was the only type of herbicide he had been 
exposed to.  The appellant believed that the stress of the 
tumor and cancer led to his fatal heart attack.  The 
appellant stated that she was not aware that the veteran ever 
had complaints of chest pain, and that on the day he died he 
cut down trees.  The appellant testified that she had been 
told that the veteran had experienced chest pains in either 
1991 or 1992 while in the Reserves as he was flying to Italy 
and that he was taken to the hospital after they landed.

In May 2005, John A, Mathias, M.D., wrote that the veteran 
died due to a cardiac arrest.  He opined that stress and 
worry due to bladder cancer may have been a precipitating 
factor in his fatal arrest. 

III. Analysis

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic diseases if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.  Moreover, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. See 38 C.F.R. § 3.310(a) 
(2004).  The provisions of 38 C.F.R. § 3.310 have been 
interpreted to permit service connection for the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  The Secretary of the 
Department of Veterans Affairs (Secretary) has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for urinary bladder cancer.  See Notice, 
68 Fed. Reg. 27630-41 (2003).

In the case at hand, the appellant has set forth two theories 
of entitlement.  First, she contends that the veteran's 
bladder cancer was due to exposure to Agent Orange in service 
and that the stress of this cancer caused his cardiac arrest.  
Her second theory is that the veteran experienced chest pain 
while on active duty in the Air Force Reserves in 1991 or 
1992, and that this incident was related to his heart attack.  
The Board, however, after a careful review of the record, 
finds that service connection is not warranted for cause of 
the veteran's death on a direct or presumptive basis.  

Service medical records pertaining to the veteran's active 
duty service from October 1967 to August 1971 do not contain 
complaints or findings of a heart problem.  In addition, 
there is no evidence of a heart problem within one year of 
separation from active duty service.  Hence, there is no 
basis to grant service connection on a presumptive basis. 

Despite service medical records from the Air Force Reserves 
dated in 1981 and 1982 which record the veteran's report of a 
history of chest pains, medical testing did not reveal any 
findings of a heart problem.  Thus, the competent evidence is 
against finding that the veteran suffered from heart disease 
while on active duty or inactive duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2004).  While the 
appellant contends that the veteran was hospitalized after 
experiencing chest pain while on active duty in the Reserves 
in 1991 or 1992, there is no medical evidence of this 
incident to support her contention, and there is no competent 
evidence that this pain was related to the veteran's fatal 
myocardial infarction.

With regard to the veteran's bladder cancer, a private 
physician has opined that stress associated with the cancer 
may have precipitated his cardiac arrest.  While this 
evidence suggests a link between cause of the veteran's death 
and bladder cancer, it is important to note that there is no 
competent evidence linking bladder cancer to service.  While 
VA recognizes that several disabilities are presumed to be 
related to inservice exposure to herbicides in Vietnam, the 
Secretary of VA has determined that certain enumerated 
disabilities are not presumed to be related to exposure to 
Agent Orange in Vietnam.  Bladder cancer is one of the 
disabilities included on the list of disabilities for which 
service connection is not presumed.  Id.

The Board has also carefully considered the appellant's 
assertions and testimony advanced in connection with the 
current appeal.   However, as a layperson without the 
appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical 
matter-specifically, whether there is a medical relationship 
between the cause of the veteran's death and his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board concludes that, based on the evidence of 
record, there is no evidence to support a finding that the 
veteran's fatal cardiac arrest was related to service, or 
that bladder cancer is related to service and in turn related 
to the veteran's fatal heart attack.  Since the preponderance 
of the competent evidence is not in favor of the appellant's 
claim, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


